Citation Nr: 0524463	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  99-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for coronary artery 
disease,  hypertension, and residuals of a cerebral vascular 
accident, secondary to nicotine dependence.  

3.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151, for disability due to or as the result of VA medical 
treatment .  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Cleveland, Ohio, Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied service connection for 
nicotine dependence, service connection for coronary artery 
disease, hypertension, and the residuals of a cerebrovascular 
accident, secondary to nicotine dependence, and entitlement 
to compensation benefits under 38 U.S.C.A. § 1151, for 
disability due to or as the result of VA medical treatment.  

In August 1999, the veteran's claim was transferred to the 
Detroit, Michigan RO.  
Pursuant to 38 C.F.R. § 20.900(c), this case is advanced on 
the docket for good cause shown.  Having considered the 
veteran's contentions in light of the record and the 
applicable law, the Board finds that this matter is ready for 
appellate review.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of the veteran's claim has been 
obtained.

2.  The veteran's nicotine dependence did not result from any 
incident of active service.  

3.  Coronary artery disease, hypertension, and residuals of a 
cerebrovascular accident are were not caused by any incident 
of military service, to include non-service-connected 
nicotine dependence. 

4.  Sternotomy, amputation of the toes and feet, and 
residuals of a staph infection with heart failure were not 
proximately caused as a result of carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault on the part of VA health care providers, nor was any 
additional disability due to an event that was not reasonably 
foreseeable.  


CONCLUSIONS OF LAW

1.  Nicotine dependence is not due to or aggravated by active 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Coronary artery disease, hypertension, and residuals of a 
cerebrovascular accident are not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2004).

3.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for sternotomy, amputation of the toes and 
feet, and residuals of a staph infection with heart failure , 
as a result of VA treatment have not been met. 38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358, 3.361 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim(s), the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the record reflects that 
the veteran was first apprised of what evidence would 
substantiate his claims by letter dated in October 1997, 
prior to the initial rating decision in this matter.  
Although the veteran was also provided with copies of the 
rating decisions at issue and various Statements of the Case 
were provided to him subsequent to receipt of his Notice of 
Disagreement, the RO again advised the veteran of what 
evidence would substantiate his claims by letter dated in 
March 2001 - he was advised to submit certain information, 
and he was advised of the elements needed to substantiate his 
claims.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claims.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Further, during the October 2002 hearing, the Veterans Law 
Judge engaged in a lengthy colloquy with the veteran, and 
informed him of what evidence would substantiate the claims.  
The record was held open for 60 days to enable the veteran to 
provide such evidence.  In view of this, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  Since these claims were filed prior to the 
enactment of the VCAA, that did not have occurred here, 
content complying notice was eventually accomplished, as 
described above, together with appropriate due process.  
Accordingly, to proceed to a decision on the merits would not 
be prejudicial to the veteran.   See, e.g., 38 C.F.R. § 
20.1102; Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  A VA 
medical opinion has been rendered and RO and Central Office 
hearings have been held for the veteran.  He has not 
identified any additional evidence pertinent to his claim not 
already of record, or attempted to be located, or requested 
by VA.  There are no known additional records to obtain.  
Further efforts towards advising the veteran of what 
information would substantiate his claims would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the Board.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).     


The Merits of the Claims

The veteran contends that he is nicotine dependent as a 
result of tobacco abuse that began in service.  He maintains 
that he began smoking in service in an effort to get 
additional rest periods during training in service.  The 
veteran also claims that he now has coronary artery disease, 
hypertension, and the residuals of a cerebrovascular 
accident, as a result of the claimed nicotine dependence, 
asserted to have been incurred during or as a result of 
active service.  The veteran also maintains that as a result 
of a January 1998 VA hospitalization, he sustained poor 
treatment which resulted in a sternotomy, amputation of the 
toes and feet, and residuals of a staph infection with heart 
failure.  He maintains that he warrants compensation for all 
of these claimed disabilities.  

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

Service Connection 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d)..  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Under the law applicable to this matter, nicotine dependence 
may be considered a disease for VA compensation purposes.  
See generally VAOPGCPREC 67-90; 19-97.

In a July 1997 letter, which was provided to the directors of 
all Veterans Benefits Administration offices (ROs) and 
Medical Centers (VAMCs), VA's Acting Under Secretary for 
Benefits indicated that, in view of the conclusion by the 
Under Secretary for Health for VA that nicotine dependence 
may be considered a disease for VA compensation purposes, 
then the answer in all nicotine dependence cases to the first 
element set forth in the precedent opinion by the General 
Counsel (VAOPGCPREC 19-97) is that nicotine dependence is 
such a disease.  VAOPGCPREC 19-97 held that the determination 
of whether a veteran is, in fact, dependent on the drug 
nicotine is a medical issue. It noted that the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., of the 
American Psychiatric Association, (DSM-IV), provides that the 
criteria for diagnosing substance dependence are generally to 
be applied in diagnosing nicotine dependence. See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
DC, American Psychiatric Association, 1994.

The Acting Under Secretary for Benefits noted that each 
decision must then specifically address the remaining two 
elements; i.e., whether the veteran acquired a dependence on 
nicotine in service; and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by him, noting 
that proximate cause is to be defined by the parameters that 
were set forth by the General Counsel in its precedent 
opinion and according to 38 C.F.R. § 3.310.

On July 22, 1998, the IRS Reform Act was signed into law as 
Public Law No. 105-206.  In pertinent part, the IRS Reform 
Act prohibits service connection of a death or disability on 
the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service.  This applies only to claims 
filed after June 9, 1998, and does not affect veterans or 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.  The 
instant claim was filed in August 1997, and is not affected 
by the IRS Reform Act.  

In this case, the veteran claims that he has nicotine 
dependence as a result of smoking in service.  He testified 
at RO and Central Office hearings that he began smoking in 
service so that he could get additional breaks during 
training.  He related that he continued to smoke until 1997.  
The medical evidence of record shows that the veteran has 
disabilities, such as coronary artery disease, chronic 
obstructive pulmonary disease, peripheral vascular disease, 
and others, which his private physicians have attributed to 
cigarette smoking and nicotine dependence.  

The question of whether nicotine dependence had its onset in 
service is quintessentially a medical issue, requiring 
competent medical evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Davis v. West, 13 Vet. App. 
184 (1999); Espiritu v. Derwinski, 1 Vet. App. 492 (1992).

The veteran's mere report that he began smoking in service 
and was unable to stop nicotine use at some point thereafter 
is not competent medical evidence to demonstrate such a 
nicotine addiction.  Davis, supra.  While several of the 
veteran's treating physicians have attributed his various 
pulmonary and cardiovascular disorders to nicotine 
dependence, none have opined that such dependence began in 
service.  In particular, although the veteran reported during 
an October 2002 hearing that Dr. S. rendered such an opinion 
in a letter, examination of Dr. S' letter shows that he 
"believe[d] very strongly [that the veteran's] 
cardiovascular problems . . . are directly related to the 
numerous years of nicotine dependence."  In short, there is 
no mention of the source or onset of the veteran's nicotine 
dependence.,

The only other persons who have presented the opinion that 
nicotine dependence is attributable to service are the 
veteran himself, his spouse and his mother.  Since the 
veteran's family and the veteran are laypersons and provide 
no evidence that they are trained in the field of medicine, 
they are e not competent to give medical opinions on 
diagnosis or etiology.  Espiritu, supra.  

Thus, the competent evidence does not show that the veteran 
has nicotine dependence that was incurred in service.  Since 
any nicotine dependence he may have is not service connected, 
there is no way to secondarily service connect any of the 
claimed disabilities such as coronary artery disease, 
hypertension, and residuals of cerebrovascular accident via 
any nonservice connected nicotine dependence.  Based on the 
foregoing, service connection for nicotine dependence and 
coronary artery disease, hypertension, and residuals of 
cerebrovascular accident, have not been established.

The benefits sought on appeal are denied.

Compensation pursuant to 38 U.S.C.A. § 1151

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).
 
A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 
38 U.S.C.A. § 1151(a).  This change became effective 
September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) 
(including the codification of 38 C.F.R. § 3.361 which 
applies to such claims filed on or after October 1, 1997, and 
revising 38 C.F.R. § 3.358 to state that the section only 
applied to claims filed before October 1, 1997).  A review of 
the record reveals that the veteran submitted his initial 
claim for compensation in May 1998.  

Regulations now provide that benefits under 38 U.S.C.A. 
§ 1151(a), for claims received by VA on or after 
October 1, 1997, for additional disability or death due to 
hospital care, medical or surgical treatment, examination, 
training, and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  
It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable heath 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
foreseeable in each claim is to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  Id.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
addition, the Board may consider regulations not considered 
by the agency of original jurisdiction if the claimant is not 
prejudiced by the Board's action in applying those 
regulations in the first instance.  VAOPGCPREC 16-92 (Jul. 
24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).  

Although the record in this case reveals the RO did not 
consider 38 C.F.R. § 3.361 prior to the transfer of the case 
for appellate review, the new regulation merely codified the 
existing statutory provisions of 38 U.S.C.A. § 1151.  The 
language of the new regulation is in no way liberalizing and 
is not significantly different from the standard considered 
in the re-adjudication of the veteran's claim.  Therefore, 
the Board finds the veteran is not prejudiced by this 
decision.  See VAOPGCPREC 16-92 (Jul. 24, 1992); VAOPGCPREC 
11-97 (Mar. 25, 1997) Bernard v. Brown, 4 Vet. App. 384 
(1993).
 
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  
 
Based upon the evidence of record, the Board finds 
entitlement to compensation for an additional disability for 
sternotomy, amputation of the toes and feet, and residuals of 
a staph infection with heart failure , as a result of VA 
treatment as a result of January 1998 VA treatment is not 
warranted.  

The medical evidence of record is replete with the chronology 
of events and the veteran's already established medical 
difficulties which included diabetes, status post 1994 
cerebrovascular accident, tobacco abuse, and chronic 
obstructive pulmonary disease.  Cardiac catheterization in 
January 1998, showed multivessel disease.  He developed a 
right arterial leg clot and treatment was provided to 
dissolve the clot.  He later reported burning sensation in 
both of his feet.  He had a coronary artery bypass graft 
performed in February 1998 and developed postoperative 
pneumonia.  He was treated for right foot cellulites, and 
treated with antibiotics due to right lower lobe collapse.  
He was later returned to the hospital with a sternal wound 
dehiscence which required debridement of the wound in 
March 1998.  

In April 1998, he was hospitalized at another facility with 
congestive heart failure.  He was noted to have necrotic toes 
and underwent bilateral distal transmetatarsal amputations.  
Of note and importance in this case is a February 1998 
discharge summary, which indicated, in pertinent part, that 
the veteran had a history of drinking 8 to 10 drinks of 
"hard alcohol" per day for twenty years, up to 1994.  He 
was described as a long term smoker with hyperlipidemia, 
gastroesophageal reflux disease, diabetes mellitus, 
arteriosclerotic vascular disease, lower extremity arterial 
occlusive disease, coronary artery disease, hypertension, 
prior cerebrovascular accident in 1994, and chronic 
obstructive pulmonary disease.  





The VA physician provided an opinion which related that his 
review of the medical evidence shows that the veteran had all 
appropriate specialists that provided extensive medical care 
to the veteran.  He was found to have staphylococcus aureus 
septicemia as well as fungus septicemia.  The examiner stated 
that smokers with a long history of smoking, history of 
diabetes mellitus, and lipidemia, have a higher incidence of 
coronary artery disease as well as an increased risk of 
hypertension, cardiac disease, cerebrovascular accident, and 
pulmonary complications following significant medical 
illnesses and/or surgical procedures.  

The VA physician observed that diabetics have a much higher 
risk and instance of surgical infection in spite of due 
precaution taken by physicians.  They also have a much higher 
risk of lower extremity amputation, particularly when they 
have associated coronary artery disease and even more so when 
they are smokers.  The VA examiner gave an opinion that the 
veteran did have increased disability as a result of his VA 
treatment but that it was not caused by carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part VA in furnishing the 
veteran hospital care or treatment during this period.  Based 
on the medical records, the veteran was at high risk in many 
regards and had many significant, serious, life threatening 
complications.  

However, the examiner also indicated that he did not find 
evidence of any deviation of standard of care.  The examiner 
further stated that the veteran's disability was caused by an 
event not reasonably foreseeable, but the events were known 
medical complications in patients with his risk factors and 
undergoing the procedures as the veteran underwent.  Although 
the veteran did endure significant medical complications, the 
examiner also indicated that he had significant risk factors.  





The bases of the VA physician's opinion are clearly 
substantiated by the record.  The veteran's medical records 
are replete with the veteran's medical disabilities which 
preexisted his January 1998 VA hospital treatment.  He was a 
long term drinker of alcohol; had a cerebrovascular accident 
in 1994, and less than two months prior to the procedure, he 
himself indicated that he was still a smoker.  There are 
numerous references in the veteran's medical records 
indicating that his treating physicians advised him to stop 
smoking.  

In the process of the veteran's extensive medical treatment 
for months, the veteran received treatment at least three 
other facilities, who were also full participants in his 
care.  However, none of the medical evidence from any of the 
facilities showed that there was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care.  

The context of the April 2000 VA examiner's report, the only 
competent medical opinion in this regard, indicated that the 
events of the veteran's treatment were known medical 
complications in patients with high risk factors, such as the 
veteran..  That statement indicates that these incidents 
would not be completely unforeseeable or unimaginable to a 
reasonable heath care provider, therefore making them events 
that were "reasonably foreseeable." 

Based on the evidence of record, the Board finds that 
entitlement to compensation for sternotomy, amputation of the 
toes and feet, and residuals of a staph infection with heart 
failure , as a result of VA treatment is not warranted.  
 
Although the veteran believes he has residuals disabilities 
because of the January 1998 VA hospital treatment, he is not 
a licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91.  Therefore, the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 must be denied.




ORDER

Service connection for nicotine dependence is denied. 

Service connection for coronary artery disease,  
hypertension, and residuals of a cerebral vascular accident 
is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
disability claimed to have been incurred as a result of VA 
hospital treatment in January 1998, is denied.  



	                        
____________________________________________
	VITO A.  CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


